DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     CB CONDOMINIUMS, INC., CB IMPORTS/EXPORTS, INC.,
       CB DEVELOPMENT, INC., CB CONSTRUCTORS, INC.,
                  CB STRUCTURES, INC.,
      CURRENT BUILDERS CONSTRUCTION SERVICES, INC.,
   FREDERICK COLANDREO, and VINCENT F. VACCARELLA, P.A.,
                        Appellants,

                                     v.

    GRS SOUTH FLORIDA, INC. f/k/a GRI SOUTH FLORIDA, INC.,
                          Appellee.

                              No. 4D13-4701

                              [May 20, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE07-
011656 (14).

   Vincent F. Vaccarella and Craig R. Lewis of Vincent F. Vaccarella, P.A.,
Fort Lauderdale, for appellants.

   Lana Larson Dean and Doryk B. Graf, Jr. of Wright, Fulford, Moorhead
& Brown, P.A., Altamonte Springs, for appellee.

GERBER, J.

    In this post-judgment proceeding arising from the plaintiff’s attempt to
collect on a judgment, several non-parties appeal from the circuit court’s
order granting the plaintiff’s motion for sanctions under Florida Rule of
Civil Procedure 1.380(b)(1) (“If a deponent fails to be sworn or to answer a
question after being directed to do so by the court, the failure may be
considered a contempt of the court.”). The order directed the non-parties
to pay the plaintiff’s attorney’s fees incurred upon the non-parties’
violation of an earlier order to provide discovery. The non-parties primarily
argue the court erred because rule 1.380(b)(1)’s plain language allows a
finding of contempt against a non-party deponent only if the deponent
“fails to be sworn or to answer a question after being directed to do so by
the court,” and neither event occurred here. We are compelled to agree
with the non-parties’ argument. Therefore, we reverse the sanctions order.
                               Procedural History

  To obtain information towards collection on the judgment, the plaintiff,
pursuant to Florida Rules of Civil Procedure 1.280 and 1.310, served
subpoenas for deposition duces tecum on the records custodian of several
non-party entities related to the defendant (“the related entities”).

   The related entities’ attorney filed a motion to quash the subpoenas or,
alternatively, to “enter a Protective Order precluding the production of any
of the records sought to be produced and revealed and eliminating the
need to appear for deposition.”

    After a hearing on the motion, the circuit court entered an order stating:
“The [related entities’] motion to quash is hereby denied. The depositions
of [the related entities] shall take place within sixty (60) days of the date of
this order.” The order did not expressly address the related entities’
alternative request to “enter a protective order precluding the production
of any records sought to be produced and revealed.” However, the related
entities did not petition for certiorari review of the order.

    The plaintiff later moved for sanctions against the related entities and
their attorney based on their alleged violations of the order. In the motion,
the plaintiff alleged that the related entities’ records custodian appeared
for the deposition, but did not bring any requested documents with him,
and testified that he did not even look for any of the requested documents.
When the plaintiff’s attorney asked the records custodian why he did not
even look for the requested documents, he testified that the related
entities’ attorney informed him that the defendant’s prior production
satisfied the related entities’ obligation to produce the requested
documents. The records custodian further testified that the requested
documents were located at his office nearby and that he could print copies
of such documents and return within an hour. In response, the plaintiff’s
attorney requested a break to permit the records custodian to return to
his office to do so. However, the defendant’s attorney refused to cooperate,
directed the records custodian not to retrieve the documents, and argued
that the related entities would not produce the documents without a court
order. Based on this conduct, the plaintiff moved for sanctions against
the related entities and their attorney under rule 1.380(b)(1) (“If a deponent
fails to be sworn or to answer a question after being directed to do so by
the court, the failure may be considered a contempt of the court.”). The
plaintiff sought to recover its attorney’s fees incurred in preparing for,
traveling to, and attending the deposition.


                                       2
   At a hearing on the motion for sanctions, the related entities’ attorney
argued that their records were not discoverable until the court conducted
an in camera inspection and the related entities became parties to the
action.

   The court rejected the related entities’ attorney’s argument, stating:

      I think I have already ruled on it when I . . . denied the motion
      to quash subpoenas. . . . [T]hat incorporated the same
      argument, if there was a privilege . . . of the content of those
      records . . . .

      ....

      In this case there was an objection, it was overruled and I
      think 1.380 sanctions are appropriate. Because court orders
      can’t be ignored and subpoenas can’t be ignored without prior
      action of the Court.

The court then had the plaintiff’s attorney testify regarding the amount of
the fees he incurred in preparing for, traveling to, and attending the
deposition. The related entities did not request any cross-examination.

   At the end of the hearing, the court issued a written order granting the
plaintiff’s motion for sanctions as follows:

      Granted per Fl. R. Civ. P. 1.380. The Plaintiff served 6 non-
      party subpoenas (duces tecum) on [the related entities] in
      Orlando. Attorney for Defendant and [the related entities]
      objected to the subpoenas and moved to quash. On June 13,
      2013, after a full hearing, the court denied the motion to
      quash.     On August 20th [the related entities’ records
      custodian] appeared for all the entities but did not bring any
      of the records subpoenaed even though he testified they
      existed. When offered an adjournment of the depo to go to his
      nearby office to get copies, [the related entities’ attorney]
      advised [the records custodian] NOT to provide said records,
      although the court had overruled the objections and no
      motion for protective order was filed.         The court took
      testimony of [the plaintiff’s] attorney who spent 20 hours
      preparing and traveling and deposing the witness in search of
      the records (20 hrs x $165/hr = ) sanctions of $3,300 jointly
      and severally liable between [the defendant’s attorney] and the
      six [related entities and the] records custodian . . . .

                                     3
                                  Discussion

   The related entities, their attorney, and their records custodian
(collectively, “the non-parties”) then filed this appeal of the sanctions order.
The non-parties primarily argue the court erred because rule 1.380(b)(1)’s
plain language allows a finding of contempt against a non-party deponent
only if the deponent “fails to be sworn or to answer a question after being
directed to do so by the court,” and neither event occurred here.

   In response, the plaintiff concedes that rule 1.380(b)(1) applies only if
the non-party deponent “fails to be sworn or to answer a question after
being directed to do so by the court,” and neither event occurred here.
However, the plaintiff requests that we find the error to be harmless
because the award was appropriate as compensatory civil contempt
sanctions.

   We are compelled to disagree with the plaintiff’s argument in the
absence of a finding of contempt, pursuant to our decision in Pevsner v.
Frederick, 656 So. 2d 262 (Fla. 4th DCA 1995).

   In Pevsner, during the course of pretrial discovery, the trial court
entered an order compelling a non-party defense expert witness to answer
deposition questions. The witness then failed to appear at the “re-
deposition.” The plaintiff moved to hold the witness in contempt and
impose sanctions under rule 1.380(b)(2)(A)-(E). The trial court entered an
order directing the witness to pay the plaintiff’s attorney’s fees and costs
incurred as a result of the witness’s refusal to answer questions during
his deposition and his failure to appear for re-deposition. However, the
order expressly stated that it was not holding the witness in contempt and
included no finding that the witness’s disobedience was willful. The
witness sought certiorari review of the order.

   We granted the petition, concluding that the trial court departed from
the essential requirements of the law in ordering sanctions against a non-
party for a discovery violation in the absence of a finding of contempt. We
reasoned:

          Rule 1.380(b)(1), Florida Rules of Civil Procedure (1994),
      provides for sanctions in the event that a nonparty deponent
      fails to comply with an order of the court requiring him to be
      sworn or to answer questions:



                                       4
            If a deponent fails to be sworn or to answer a
            question after being directed to do so by the court,
            the failure may be considered a contempt of the
            court.

          The rule does not expressly provide for the imposition of
      any other type of sanction if (as is the case here) the deponent
      is found not to be in contempt. The sanctions available under
      subsection (b)(2) of the rule are limited in their application to
      the parties or their agents. The petitioner argues that in the
      absence of a finding of contempt, the rule does not authorize
      any sanctions against a nonparty deponent. . . . .

         ....

         Because the order below does not comply with the terms of
      rule 1.380(b)(1), insofar as it imposes a sanction on a
      nonparty after refusing to find that nonparty in contempt, it
      constitutes a departure from the essential requirements of the
      law and must be quashed on certiorari review.

Id. at 263-64 (internal footnotes and citations omitted).

    Here, the circuit court’s sanctions order did not contain a finding of
contempt, nor could it contain a finding of contempt because, as the
plaintiff concedes, rule 1.380(b)(1) applies only if the non-party deponent
“fails to be sworn or to answer a question after being directed to do so by
the court,” and neither event occurred here. Thus, we must reverse the
sanctions order.

                                Conclusion

    We acknowledge the circuit court’s common sense thought that “1.380
sanctions are appropriate . . . [b]ecause court orders can’t be ignored.”
However, neither the circuit court nor this court can re-write rule 1.380 to
remedy the situation which occurred here. We encourage the Florida Bar’s
civil rules committee to propose an amendment to rule 1.380 which
provides a remedy for the type of situation which occurred here.

   Reversed.

WARNER and MAY, JJ., concur.

                            *        *         *

                                     5
Not final until disposition of timely filed motion for rehearing.




                               6